Case 3:20-cv-02342-BAS-BGS Document 1 Filed 12/01/20 PageID.1 Page 1 of 8



 1   SULAIMAN LAW GROUP, LTD.
     Alejandro E. Figueroa (State Bar No. 332132)
 2   2500 South Highland Avenue, Suite 200
 3   Lombard, IL 60148
     Telephone: (630) 575-8181 Ext. 120
 4   Facsimile: (630) 575-8188
     Email: alejandrof@sulaimanlaw.com
 5   Attorney for Plaintiff
 6

 7                               UNITED STATES DISTRICT COURT
 8                            SOUTHERN DISTRICT OF CALIFORNIA
 9

10    FRANCIS M. BRADY,                             Case No. '20CV2342 BAS BGS
11                      Plaintiff,                  COMPLAINT FOR DAMAGES
12              v.                                  1. VIOLATION OF THE FAIR DEBT
                                                    COLLECTION PRACTICES ACT, 15 U.S.C.
13                                                  §1692 ET SEQ.
      MIDLAND CREDIT MANAGEMENT,
14    INC.,
15                      Defendant.
16                                                  DEMAND FOR JURY TRIAL
17

18                                           COMPLAINT
19          NOW comes FRANCIS M. BRADY (“Plaintiff”), by and through the undersigned attorney,
20
     complaining as to the conduct of MIDLAND CREDIT MANAGEMENT, INC. (“Defendant”), as
21
     follows:
22
                                        NATURE OF THE ACTION
23
        1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act
24

25   (“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful conduct.

26                                     JURISDICTION AND VENUE

27

28
                                                      1
Case 3:20-cv-02342-BAS-BGS Document 1 Filed 12/01/20 PageID.2 Page 2 of 8



 1         2. This action arises under and is brought pursuant to the FDCPA Subject matter jurisdiction
 2   is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises
 3
     under the laws of the United States.
 4
           3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant’s principal place
 5
     of business is located in San Diego County, California, which is located within the Southern District
 6

 7   of California.

 8                                                   PARTIES

 9         4.    Plaintiff is a consumer and a natural person over-the-age of 18.
10
           5.   Defendant is a collection company that claims to “specialize in servicing accounts that
11
         have fallen behind and have been charged off by the lender.”1 Defendant is incorporated in the
12
         State of Kansas and maintains its principal place of business at 3111 Camino Del Rio North, Suite
13
         1300, San Diego, California 92108.
14

15         6. Defendant acted through its agents, employees, officers, members, directors, heirs,

16   successors, assigns, principals, trustees, sureties, subrogees, third-party contractors, representatives
17   and insurers at all times relevant to the instant action.
18
                                      FACTS SUPPORTING CAUSES OF ACTION
19
           7. The instant action arises out of Defendant’s attempts to collect upon an outstanding debt
20
     (“subject consumer debt”) that Plaintiff allegedly owed to CitiBank, N.A. (“CitiBank”).
21

22         8.   Plaintiff used his CitiBank credit card to finance the purchase of various household and

23       personal goods.

24         9.   Upon information and belief, after Plaintiff’s purported default on the subject consumer
25       debt, the subject consumer debt was charged off by CitiBank and purchased by Defendant for
26
         collection purposes.
27

28   1
         https://www.midlandcredit.com/who-is-mcm/
                                                          2
Case 3:20-cv-02342-BAS-BGS Document 1 Filed 12/01/20 PageID.3 Page 3 of 8



 1      10. Around the summer of 2020, Plaintiff began receiving calls to his cellular phone, (301)
 2   XXX-0632, from Defendant.
 3
        11. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and
 4
     operator of the cellular telephone ending in -0632. Plaintiff is and always has been financially
 5
     responsible for the cellular telephone and its services.
 6

 7      12. Defendant has used the following phone numbers when placing calls to Plaintiff’s cellular

 8   phone, including but not limited to: (540) 900-0903 and (602) 338-9077.

 9      13. Upon information and belief, the above-referenced phone numbers are regularly utilized
10
     by Defendant during its debt collection activities.
11
        14. Upon speaking with Defendant, Plaintiff was informed that Defendant was seeking to
12
     collect on the subject consumer debt.
13
        15. Plaintiff initially agreed to a payment plan with Defendant as long as Defendant provided
14

15   him with validation of the subject consumer debt.

16      16. However, Defendant failed to provide Plaintiff with validation of the subject consumer
17   debt despite his multiple requests.
18
        17. Consequently, Plaintiff demanded that Defendant cease contacting him after Defendant
19
     failed to provide him with validation of the subject consumer debt.
20
        18. Plaintiff has received not less than 25 phone calls from Defendant since asking it to stop
21

22   calling.

23      19. In another attempt to collect the subject consumer debt, Defendant sent a dunning letter to

24   Plaintiff on or about June 5, 2020
25      20. Defendant’s collection letter was enclosed in an envelope that prominently displayed the
26
     words “TIME SENSITIVE DOCUMENTS” on its exterior in bold font.
27

28
                                                       3
Case 3:20-cv-02342-BAS-BGS Document 1 Filed 12/01/20 PageID.4 Page 4 of 8



 1      21. When Plaintiff observed the TIME SENSITIVE DOCUMENTS envelope, his attention
 2   was immediately drawn to the formatting of the words TIME SENSITIVE DOCUMENTS.
 3
        22. Reading the words “TIME SENSITIVE DOCUMENTS” caused Plaintiff to worry about
 4
     the contents of the unknown letter, as Plaintiff was unsure as to what time sensitive matters of his
 5
     would be properly subject to communications via mail. Plaintiff immediately grew nervous and
 6

 7   anxious to learn the contents of the letter.

 8      23. As a result of the TIME SENSITIVE DOCUMENTS disclosure on the envelope,

 9   Plaintiff immediately opened the collection letter to determine what time sensitive information
10
     was contained within the letter.
11
        24. Plaintiff was worried, anxious, and nervous to figure out what time sensitive information
12
     he was receiving from a completely unknown sender.
13
        25. Upon information and belief, Defendant routinely sends collection letters inside of
14

15   envelopes marked TIME SENSITVE DOCUMENTS in an attempt to cause the unsophisticated

16   consumers to open the envelopes, read the enclosed letter, and call Defendant about the debt.
17      26. Defendant has determined that it collects more money from consumers when it sends
18
     letters in TIME SENSITVE DOCUMENTS envelopes.
19
        27. Plaintiff has further been unnecessarily confused and concerned given Defendant’s
20
     violations of law, and has further suffered a violation of his federally protected interests as a result
21

22   of Defendant’s conduct.

23      28. In an effort to address the confusion created by Defendant, Plaintiff lost time and resources

24   going about addressing Defendant’s conduct.
25      29. Frustrated over Defendant’s conduct, Plaintiff spoke with his attorney regarding his rights,
26
     resulting in expenses.
27
        30. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.
28
                                                         4
Case 3:20-cv-02342-BAS-BGS Document 1 Filed 12/01/20 PageID.5 Page 5 of 8



 1      31. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not
 2   limited to, invasion of privacy, aggravation that accompanies collection telephone calls, emotional
 3
     distress, increased risk of personal injury resulting from the distraction caused by the never-ending
 4
     calls, increased usage of his telephone services, loss of cellular phone capacity, diminished cellular
 5
     phone functionality, decreased battery life on his cellular phone, and diminished space for data
 6

 7   storage on his cellular phone.

 8              COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

 9      32. Plaintiff repeats and realleges paragraphs 1 through 31 as though fully set forth herein.
10
        33. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
11
        34. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly
12
     uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.
13
        35. Defendant is engaged in the business of collecting or attempting to collect, directly or
14

15   indirectly, defaulted debts owed or due or asserted to be owed or due to others, and debt collection

16   is the primary purpose of its business.
17      36. The subject consumer debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a
18
     transaction due or asserted to be owed or due to another for personal, family, or household purposes.
19
             a. Violations of FDCPA §1692c(a)(1) and §1692d
20
        37. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in
21

22   any conduct the natural consequence of which is to harass, oppress, or abuse any person in

23   connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

24   or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,
25   abuse, or harass any person at the called number.”
26
        38. Defendant violated §1692c(a)(1), d, and d(5) when it repeatedly called Plaintiff after being
27
     notified to stop. Defendant called Plaintiff at least 25 times after he demanded that it stop calling.
28
                                                        5
Case 3:20-cv-02342-BAS-BGS Document 1 Filed 12/01/20 PageID.6 Page 6 of 8



 1   This repeated behavior of systematically calling Plaintiff’s phone in spite of his demands was
 2   harassing and abusive. The frequency and volume of calls shows that Defendant willfully ignored
 3
     Plaintiff’s pleas with the goal of annoying and harassing him.
 4
        39. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant
 5
     knew that its conduct was inconvenient and harassing to Plaintiff.
 6

 7           b. Violations of the FDCPA § 1692e

 8      40. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any false,

 9   deceptive, or misleading representation or means in connection with the collection of any debt.”
10
        41. In addition, this section enumerates specific violations, such as:
11
                “The use of any false representation or deceptive means to collect or attempt
12              to collect any debt or to obtain information concerning a consumer.” 15
                U.S.C. §1692e(10).
13
        42. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or attempt
14

15   to collect the subject consumer debt. In spite of the fact that Plaintiff demanded that Defendant stop

16   contacting him, Defendant continued to contact Plaintiff via automated calls. Instead of putting an
17   end to this harassing behavior, Defendant systematically placed calls to Plaintiff’s cellular phone
18
     in a deceptive attempt to force him to answer its calls and ultimately make a payment. Through its
19
     conduct, Defendant misleadingly represented to Plaintiff that it had the legal ability to contact him
20
     via an automated system when it no longer had consent to do so.
21

22      43. Defendant further violated §§1692e and e(10) when it used deceptive means to collect

23   and/or attempt to collect the subject consumer debt. Specifically, it was deceptive for Defendant to

24   implicitly represent that it could include the words “TIME SENSITIVE DOCUMENTS” printed
25   on an envelope containing a collection letter. The FDCPA specifically prohibits debt collectors
26
     from including this type of language on its envelopes, thus Defendant acted deceptively by
27

28
                                                        6
Case 3:20-cv-02342-BAS-BGS Document 1 Filed 12/01/20 PageID.7 Page 7 of 8



 1   including it in clear violation of the FDCPA. Defendant’s actions only served to worry and confuse
 2   Plaintiff.
 3
              c. Violations of the FDCPA § 1692f
 4
         44. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair or
 5
     unconscionable means to collect or attempt to collect any debt.”
 6

 7       45. In addition, this section enumerates specific violations, such as:

 8                “Using any language or symbol, other than the debt collector’s address, on
                  any envelope when communicating with a consumer by use of the mails or
 9                by telegram, except that a debt collector may use his business name if such
                  name does not indicate that he is in the debt collection business.” 15 U.S.C.
10
                  §1692f(8).
11
         46. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a
12
     debt by continuously calling Plaintiff at least 25 times after being notified to stop. Attempting to
13
     coerce Plaintiff into payment by placing voluminous phone calls without his permission is unfair
14

15   and unconscionable behavior. These means employed by Defendant only served to worry and

16   confuse Plaintiff.
17       47. Defendant violated § 169f(8) when it unfairly attempted to collect upon the subject
18
     consumer debt. Any reasonable fact finder will conclude that Defendant’s inclusion of “TIME
19
     SENSITIVE DOCUMENTS” on the front of the envelope violates 15 U.S.C. § 1692f(8). As
20
     alleged, Plaintiff instantly opened Defendant’s mail because it said “TIME SENSITIVE
21

22   DOCUMENTS”. Upon information and belief, Defendant has determined that it collects more

23   from consumers by including “TIME SENSITIVE DOCUMENT” on envelopes. On information

24   and belief, Defendant’s research demonstrates that the least sophisticated consumer or the
25   unsophisticated consumer is more likely to open letters sent in envelopes marked “TIME
26
     SENSITIVE DOCUMENTS”.
27

28
                                                         7
Case 3:20-cv-02342-BAS-BGS Document 1 Filed 12/01/20 PageID.8 Page 8 of 8



 1      WHEREFORE, Plaintiff, FRANCIS M. BRADY, respectfully requests that this Honorable
 2   Court enter judgment in his favor as follows:
 3
        a. Declaring that the practices complained of herein are unlawful and violate the
 4         aforementioned bodies of law;

 5      b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
           §1692k(a)(2)(A);
 6

 7      c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
           under 15 U.S.C. §1692k(a)(1);
 8
        d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
 9         §1692k(a)(3); and
10
        e. Awarding any other relief as this Honorable Court deems just and appropriate.
11

12      Dated: December 1, 2020                      Respectfully submitted,

13                                                   /s/Alejandro E. Figueroa
                                                     Alejandro E. Figueroa, Esq.
14                                                   California Bar No. 332132
                                                     Counsel for Plaintiff
15                                                   Sulaiman Law Group, Ltd
                                                     2500 S Highland Ave, Suite 200
16                                                   Lombard, IL 60148
                                                     Telephone: (630) 575-8181 Ext. 120
17                                                   alejandrof@sulaimanlaw.com

18

19

20

21

22

23

24

25

26

27

28
                                                         8
